Citation Nr: 1801582	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-14 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 2006 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his bilateral hearing loss is due to noise exposure, specifically artillery fire during combat, while in service.  See July 2011 Pre-Discharge Examination Report.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dBs) or greater; or when the auditory thresholds for at least three of the above frequencies are 26 dBs or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA purposes). 

The Veteran was afforded several pre-discharge hearing loss examinations in July 2011 and August 2011.  The July 2011 examiner specifically noted his use of the Maryland CNC Test and recorded the following findings in both ears: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
25
30
LEFT
25
25
15
30
30

The examiner noted that speech recognition scores were 96, bilaterally.  The Veteran did have bilateral hearing loss, but his disability did not meet the hearing loss standards for VA purposes.

Subsequently, only a month later in August 2011, three hearing loss tests were conducted with no indication of what specific hearing test was implemented.  These findings were recorded as follows:

The first audiologic examination report showed pure tone thresholds of air conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
50
60
LEFT
40
50
45
40
45


The second audiologic examination showed pure tone thresholds of air conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
60
60
60
LEFT
60
70
60
70
65

The third audiologic examination showed pure tone thresholds of air conduction, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
60
60
LEFT
60
55
65
60
60

No speech recognition scores for either ear in any of the three tests were recorded.

Given the large discrepancy in the auditory threshold findings in only one month's time and the unidentified testing methods used in the August 2011 audiograms, the Board finds that a new VA examination is warranted on remand.

Any outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.

2.  Then schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss.  The claims file should be reviewed and any tests deemed necessary should be conducted and the findings reported in detail.  All necessary tests, including an audiological evaluation, must be conducted. 

Thereafter, if the Veteran has a hearing loss disability pursuant to VA regulations, the examiner must opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its onset in or is otherwise related to his service, to include as a result of acoustic trauma sustained therein.

In addressing this question, please comment on the discrepancy in the July 2011 and August 2011 pre-discharge examinations.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

3.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue the Veteran a Supplemental Statement of the Case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




